DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashima US 2017/0087575 in view of Ono et al. US 2015/0153691.
Re claim 1, Hashima teaches a substrate processing apparatus (fig1) comprising: 
a processing unit (fig1) including a holder (110, fig1, [29]) that holds and rotates a substrate (W, fig1, [29]), a nozzle (11, fig1, [29]) that ejects a processing liquid ([29]), and a conductive pipe (21 conducting processing liquid, fig1, [30]) that supplies the processing liquid to the nozzle; 
a controller (200, fig9, [52]) that causes the processing unit to execute a liquid processing in which the substrate is processed by supplying the processing liquid from the nozzle to the substrate that is held and rotated by the holder ([52]).
Hashima teaches grounded electrodes (41 and 42, fig9, [37]) and charge control unit (61, fig9, [37]) controlled by the controller.
Hashima  does not explicitly show a gauge that measures a flowing current generated by the processing liquid flowing through the pipe, wherein the controller monitors the liquid processing based on a measurement result obtained by the gauge.
Ono teaches a gauge (130, fig2 or 8, [76]) connected with ground unit (fig2) or charge control unit (110, fig8, [86]) that measures a flowing current generated (ammeter 130, [76]), wherein the controller monitors the processing based on a measurement result obtained by the gauge ([88]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hashima and Ono to add in an ammeter to 41, 42 and 61 of Hashima and determine a potential target value form each recipe. The motivation to do so is to maintain the potential of the liquid (Ono, [70]) and able to detect abnormal changes of the material connected with the ammeter (Ono, [88]).
Re claim 2, Hashima modified above teaches the substrate processing apparatus according to claim 1, further comprising: a storage (Hashim, [52]) that stores flowing current information in which a processing condition of the liquid processing is associated with a value of the flowing current (Hashim, target values, [56]), wherein the controller detects an abnormality of the liquid processing based on the measurement result obtained by the gauge and the flowing current information (large abnormal change of the current during process detected by the added ammeter 130 of Ono).
Re claim 3, Hashima modified above teaches the substrate processing apparatus according to claim 2, wherein the controller detects at least one of rupture of the pipe (Hashim, crack will result in potential change and the ammeter will detect change during the balance process of 41, 42 or 61, fig9,  [72]), breakage of the substrate, and insulation of the holder as an abnormality of the liquid processing.
Re claim 10, Hashima teaches a substrate processing method comprising: 
providing a processing unit (fig1) including a holder (110, fig1, [29]) that holds and rotates a substrate (W, fig1, [29]), a nozzle (11, fig1, [29]) that ejects a processing liquid ([29]), and a conductive pipe (21 conducting processing liquid, fig1, [30]) that supplies the processing liquid to the nozzle; 
holding and rotating the substrate with the holder (fig1 and 10); 
supplying the processing liquid from the nozzle to the substrate while the substrate is being rotated (fig10A-10C); 
Hashima  does not explicitly show measuring a flowing current generated by the processing liquid flowing through the pipe; and monitoring the liquid processing based on a measurement result obtained in the measuring.
Ono teaches a gauge (130, fig2 or 8, [76]) connected with ground unit (fig2) or charge control unit (110, fig8, [86]) that measures a flowing current generated (ammeter 130, [76]), wherein the controller monitors the processing based on a measurement result obtained by the gauge ([88]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hashima and Ono to add in an ammeter to 41, 42 and 61 of Hashima and determine a potential target value form each recipe. The motivation to do so is to maintain the potential of the liquid [Ono, [70] and able to detect abnormal changes of the material connected with the ammeter (Ono, [88]).
Re claim 12, Hashima modified above teaches the substrate processing apparatus according to claim 2, wherein the flowing current information includes a temperature of the processing liquid as the processing condition of the liquid processing, and the controller detects a temperature abnormality of the liquid processing based on the measurement result obtained by the gauge and the flowing current information (a temperature change will result in electrical resistivity change of the fluid and a change of the current used to achieve the target value of potential, [55]; see teaching reference Miyagi et al. US 2014/0202496, at different temperature static charge is removed differently due to electrical resistivity change, fig3, [75, 76]).
Re claim 13, Hashima modified above teaches the substrate processing apparatus according to claim 1, wherein the controller detects an occurrence of discharge during the liquid processing based on the measurement result obtained by the gauge (ammeter connected with the voltage application unit will pick up any discharge during the process of maintain target potential of liquid).
Re claim 15, Hashima modified above teaches the substrate processing apparatus according to claim 1, further comprising: a mover that moves the nozzle along a diametrical direction of the substrate (Hashim, fig10, [62]), wherein the controller causes the processing unit to execute the liquid processing in which the substrate is processed by supplying the processing liquid from nozzle to the substrate that is held and rotated by the holder while moving the nozzle using the mover along the diametrical direction of the substrate (Hashim, fig10, [62]), and estimates a distribution of a charge amount in the diametrical direction of the substrate based on the measurement result obtained by the gauge (reach target potential using charge control unit and measure current with the ammeter).



Claim(s) 4-8 , 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashima US 2017/0087575 in view of Ono et al. US 2015/0153691 and Thotadakumbri et al. US 2007/0107498.

Re claim 4, Hashima does not explicitly show the substrate processing apparatus according to claim 3, wherein the flowing current information includes a type of the processing liquid as the processing condition of the liquid processing, and the controller detects a concentration abnormality of the liquid processing based on the measurement result obtained by the gauge and the flowing current information.
Thotadakumbri teaches detect the quality/adulteration of fluid ([27]) by collection of charge from fluid (106, fig1, [24]), injecting charge to the fluid (104, fig1, [24]) and calculate the relaxation time used to compare with the reference (110, fig1, [24]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hashima in view of Ono and  Thotadakumbri to use an ammeter with 61 of Hashima and determine the quality/adulteration of fluid (Thotadakumbri, [27]). The motivation to do so is to prevent damage of  device caused by low quality fluid (Thotadakumbri, [27]).
Re claim 5, Hashima modified above teaches the substrate processing apparatus according to claim 4, wherein the flowing current information includes a temperature of the processing liquid as the processing condition of the liquid processing, and the controller detects a temperature abnormality of the liquid processing based on the measurement result obtained by the gauge and the flowing current information (a temperature change will result in electrical resistivity change of the fluid and a change of the current used to achieve the target value of potential, [55]; see teaching reference Miyagi et al. US 2014/0202496, at different temperature static charge is removed differently due to electrical resistivity change, fig3, [75, 76]).
Re claim 6, Hashima modified above teaches the substrate processing apparatus according to claim 5, wherein the controller detects an occurrence of discharge during the liquid processing based on the measurement result obtained by the gauge (ammeter connected with the voltage application unit will pick up any discharge during the process of maintain target potential of liquid).
Re claim 7, Hashim modified above teaches the substrate processing apparatus according to claim 6, wherein the controller detects a timing at which the processing liquid on the substrate is replaced from a first processing liquid to a second processing liquid based on the measurement result obtained by the gauge (method of Thotadakumbri used to determine relaxation time for the processing liquid and compare with reference).
Re claim 8, Hashima modified above teaches the substrate processing apparatus according to claim 7, further comprising: a mover that moves the nozzle along a diametrical direction of the substrate (Hashim, fig10, [62]), wherein the controller causes the processing unit to execute the liquid processing in which the substrate is processed by supplying the processing liquid from nozzle to the substrate that is held and rotated by the holder while moving the nozzle using the mover along the diametrical direction of the substrate (Hashim, fig10, [62]), and estimates a distribution of a charge amount in the diametrical direction of the substrate based on the measurement result obtained by the gauge (reach target potential using charge control unit and measure current with the ammeter).
Re claim 11, Hashima does not explicitly show the substrate processing apparatus according to claim 2, wherein the flowing current information includes a type of the processing liquid as the processing condition of the liquid processing, and the controller detects a concentration abnormality of the liquid processing based on the measurement result obtained by the gauge and the flowing current information.
Thotadakumbri teaches detect the quality/adulteration of fluid ([27]) by collection of charge from fluid (106, fig1, [24]), injecting charge to the fluid (104, fig1, [24]) and calculate the relaxation time used to compare with the reference (110, fig1, [24]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hashima in view of Ono and  Thotadakumbri to use an ammeter with 61 of Hashima and determine the quality/adulteration of fluid (Thotadakumbri, [27]). The motivation to do so is to prevent damage of  device caused by low quality fluid (Thotadakumbri, [27]).
Re claim 14, Hashima does not explicitly show the substrate processing apparatus according to claim 1, wherein the controller detects a timing at which the processing liquid on the substrate is replaced from a first processing liquid to a second processing liquid based on the measurement result obtained by the gauge.
Thotadakumbri teaches detect the quality/adulteration of fluid ([27]) by collection of charge from fluid (106, fig1, [24]), injecting charge to the fluid (104, fig1, [24]) and calculate the relaxation time used to compare with the reference (110, fig1, [24]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hashima in view of Ono and  Thotadakumbri to use an ammeter with 61 of Hashima and determine the quality/adulteration of fluid (Thotadakumbri, [27]). The  method of Thotadakumbri used to determine relaxation time for the processing liquid and compare with reference. The motivation to do so is to prevent damage of  device caused by low quality fluid (Thotadakumbri, [27]).


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashima US 2017/0087575 in view of Ono et al. US 2015/0153691, Thotadakumbri et al. US 2007/0107498 and Miyagi et al. US 2014/0202496.

Re claim 9, Hashima modified above teaches the substrate processing apparatus according to claim 8, a current supply (Hashim, 11 connected with 61 and added ammeter between 74 and 62, [62]).
Hashim does not explicitly show a current supply that supplies a current in a direction opposite to the flowing current to a conduction path of the flowing current, wherein the controller controls an output of the current supply based on a measurement result obtained by the gauge.
Miyagi teaches supply a current (761, fig14, [103]) connected with liquid pipe (721, fig14, [103]) in a direction opposite to the flowing current to a conduction path of the flowing current (path from 725, fig14, 102]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hashima modified above with Miyagi to also supply processing liquid from bottom of the wafer and controls an output of the current supply based on a measurement result obtained by the gauge to achieve target potential on both surface of the wafer. The motivation to do so is to prevent damage to the substrate and reduce process time  for the static elimination process (Miyagi, [76]).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hashima US 2017/0087575 in view of Ono et al. US 2015/0153691 and Miyagi et al. US 2014/0202496

Re claim 16, Hashima modified above teaches the substrate processing apparatus according to claim 1, a current supply (Hashim, 11 connected with 61 and added ammeter between 74 and 62, [62]).
Hashim does not explicitly show a current supply that supplies a current in a direction opposite to the flowing current to a conduction path of the flowing current, wherein the controller controls an output of the current supply based on a measurement result obtained by the gauge.
Miyagi teaches supply a current (liquid current from 761, fig14, [103]) connected with liquid pipe (721, fig14, [103]) in a direction opposite to the flowing current to a conduction path of the flowing current (path from 725, fig14, 102]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hashima modified above with Miyagi to also supply processing liquid from bottom of the wafer and controls an output of the current supply based on a measurement result obtained by the gauge to achieve target potential on both surface of the wafer. The motivation to do so is to prevent damage to the substrate and reduce process time  for the static elimination process (Miyagi, [76]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812